        Case 1:21-cr-00417-PLF Document 17-1 Filed 07/15/21 Page 1 of 4




                                                     U.S. Department of Justice

                                                     CHANNING D. PHILLIPS
                                                     Acting United States Attorney

                                                     District of Columbia


                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                   July 15, 2021
VIA EMAIL

Dan DuBois
DuBois Law


       Re:    United States v. Warmus
              Case No. 21-cr-417-PLF

Dear Mr. DuBois:

       This is to memorialize the following preliminary discovery sent you via email on July
11, 2021, and July 14, 2021, via USAFX which contained the following materials:

        Serial 1: case initiation;
        Serial 2 and 1A_5754_01 SENSITIVE: Identification of Daniel Warmus
        Serial 3 and 1A_5799_01: Google preservation request
        Serial 4 and 1A_02_01: Verizon preservation request
        Serial 5 and 1A_01_01: DMV records check and information
        Serial 6 SENSITIVE and 1A_02_02: Warmus match report and photograph at
Washington Monument
        Serial 7 and 1A_03_01-04: Utility checks, police reports and criminal history report
        Serial 8 and 1A_04_01-04: Employment information and photographs
        Serial 9 and 1A_05_01: Call detail records and review
        Serial 10: Request for footage
        Serial 11 and 1A_07_01-02: Weapons checks
        Serial 12: Military history check
        Serial 13_1A_08_01-08 HIGHLY SENSITIVE: 8 photographs of Warmus inside the
Capitol
        Serial 14 and 1A_09_01 HIGHLY SENSITIVE: Reports documenting receipt of video
footage and CD of video footage
        Serial 15 and 1A_10_01-02: Social Media Checks
        Serial 16 and 1A_06_01-11: Report documenting photographs of Warmus’ residence and
11 photographs
        Case 1:21-cr-00417-PLF Document 17-1 Filed 07/15/21 Page 2 of 4




        Serial 17 and 1A_ 07_01-16: Warmus’ employment information, 15 photographs and
registration materials
        Serial 18, 1A_ 11_01-04 and 1A_12_01: Surveillance report, 4 photographs, and
registration materials
        Serial 19 and 1A_13_01: Utilities confirmation and record for Warmus’ residence
        Serial 21 SENSITIVE, 1A_15_02, 1A_15_03, 1A_15_06, and 1A_15_08: Searches for
Warmus, passport and driver’s license photographs, and photograph at Washington Monument
        Serial 22 and 1A_17_01: Report documenting requisition of and CD containing
homemade video
        Serial 24 SENSITIVE: License plate checks
        Serial 25: Report documenting Warmus’ YouTube Channel
        Serial 27 and 1A_04_01 through 04_04: Form letter for entering warrant, arrest warrant.
Complaint, complaint redacted and statement of facts
        Serial 28 and 1A_20_01: Preservation letter to YoutTube (Google)
        Serial 29 and 1A_21_01: Criminal history checks and report
        Serial 30 and 1A_22_01: Records checks
        Serial 32 and 1A_25_01: Criminal history check and record
        Serial 33: Police contact
        Serial 34: Review of Warmus’ YouTube videos
        Serial 35: Search and seizure report of Warmus’ residence
        Serial 36: Search and seizure report of Warmus’ vehicle
        Serial 38: Report documenting interview of Warmus
        Serial 39 and 1A_27_01-06: Firearm Surrender and receipts
        Serial 40 and 1A_28_02-05: Arrest and Complaint documents
        Serial 41 and 1A_29_01, and 1A_29_03-04: Search warrant documents
        Serial 42 and 1A_30_01-02: Documenting arrest and removing warrant
        Serial 43 and 1A_31_01-02: Forensic examination of cell phone and receipts
        Serial 44, 1A_32_01, 1A_33_01, 1A_34_01, 1A_35_01, 1A_36_01, 1A_37_01-03,
1A_38_01, 1A_39_01, 1A_40_01, 1A_41_01-03, and 1A_42_01: Search of Warmus’ residence,
search warrants, vehicle photo logs, sketches, evidence logs, agent information, and property
receipts
        Serial 45: Comments by B. Frost
        Serial 46: Report documenting hard drive of surveillance video
        Serial 47, 1A_43_01 and 1A_44_01: Arrest of Warmus and notes
        Serial 48 and 1A_45_01: Business reviews
        Serial 50 and 1A_46_01-02: Search warrant returns
        Serial 51, 1A_47_01, and 1A_47_03: Google Search warrant
        Serial 52 and 1A_48_02-34: Verizon search warrant returns
        Serial 53: Video of Warmus
        Serial 54 and 54 Import: Newspaper reporting of arrest
        Serial 55 and 1A_49_01: Google preservation
        Serial 56 and 1A_50_01-02: Verizon search warrant
        Serial 58 and 1A_52_01 SENSITIVE: Verizon Location information
        Serial 59 and 59 Import: Cellbrite report

                                              2
         Case 1:21-cr-00417-PLF Document 17-1 Filed 07/15/21 Page 3 of 4




        Serial 60 and 1A_53_01-02: Google Search warrant returns
        Serial 61: Google search warrant return
        Serial FIS 1 and 1_1A_01 and 02: Surveillance report, notes, and registration information
        Serial FIS 2 and 2_1A_02_01: Surveillance report and notes
        Serial FIS 3 and 3_1A_03_01: Surveillance report
        Serial FIS 4 and 4_1A_04_01-02: Surveillance report and notes
        Serial FIS 5 and 5_1A_05_01: Surveillance report and notes
        Serial FIS 6 and 6_1A_06_01-11: Surveillance repot and 11 photographs
        Serial FIS 7 and 7_1A_06_01-11: Surveillance report, registration materials, and 15
photographs
        Serial FIS 8 and 8_1A_11_01-04 and 1A_12_01: Surveillance report, 4 pictures and
registration information
        Serial FIS 11 and 11_1A_08_01-03: Surveillance report, notes, and registration materials
        Serial FIS 12 and 12_1A_09_01: Surveillance report and notes
        Serial FIS 13 and 13_1A_10_01: Surveillance report and notes
        Serial FIS 14 and 14_1A_11_01: Surveillance report and notes
        Serial FIS 15 and 15_1A_12_01-03: Surveillance report, notes, and photograph
        Serial FIS 16 and 16_1A_13_01: Surveillance report and notes
        Serial FIS 17 and 17_1A_14_01: Surveillance report and notes
        Serial GJ 01 and 01_1A_5799_01: Google preservation information
        Serial GJ 02 and 01_1A_01_01: Records request to Google
        Serial GJ 03 and 01_1A_02_01: Verizon preservation request
        Serial GJ 04: Verizon records request
        Serial GJ 05 and 05_1A_04_01-02: Google records
        Serial GJ 06 and 06_1A_05_01: Verizon records
        Serial GJ 07: Utility records
        Serial ELA 2: CCTV of residence
        Video Capitol Grounds during January 6 Insurrection

         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       This material is subject to the terms of the Protective Order issued in this case.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to

                                                 3
         Case 1:21-cr-00417-PLF Document 17-1 Filed 07/15/21 Page 4 of 4




light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant(s) intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant(s) with
materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,

                                                      /s/ Monica A. Stump
                                                      Monica A. Stump
                                                      Assistant United States Attorney



Enclosure(s)




                                                 4
